Title: From Thomas Jefferson to Henry Dearborn, 1 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 1. 1802.
          
          Your favor of the 29th. came to hand yesterday, and I now return the papers it inclosed. I am in hopes the measures you have taken will enable Govr. Harrison to satisfy the Indians. I believe there is nothing new in the present circulation of lies among them. I have always understood that they are peculiarly inundated with lies at all times. that vice is practised pretty freely by themselves; but the traders and other whites among them use lies as the ordinary machinery for bending them to their purposes.
          I inclose you another commission from Alexandria. whether these resignations (of which I have before sent you several) [are] from federalists chiefly or schismatic republicans I know not. they shew that there is more passion than patriotism on that side of the river. if you will be so good as to enquire for the best substitutes & send me commissions for them they shall be signed. Accept assurances of my sincere & respectful attachment
          
            Th: Jefferson
          
          
            P.S. [it would] be well to know beforehand whether the individuals will accept commissions. this I think a good rule in gen[eral cas]es.
          
        